DETAILED ACTION

Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive.  Applicant asserts that the cited prior art does not teach the claimed positions of the nozzles.  In particular, Applicant asserts that Wakita does not teach that a position of its lowermost nozzle (“first lower nozzle,” e.g. 26d, fig. 16) is arranged relative to the first upper nozzle, horizontal center line, and vertical center line as claimed.  At the outset, it is noted that if nozzle 26d of Wakita (as in the embodiment of fig. 16) is raised along the circumference towards nozzle 26c, or if nozzle 26d is absent, then the relevant limitations of claim 1 would be satisfied by this embodiment.  However, Wakita teaches that its depicted embodiments are merely exemplary and not mutually exclusive (para. 97).  Among its depicted embodiments, it teaches upper nozzles having different horizontal distances from a vertical center line, as well as lowermost nozzles having different horizontal distances from a vertical center line.  Not only would the relevant limitations of claim 1 be satisfied by a combination of various nozzle locations taught by Wakita, which it explicitly teaches can be done (para. 97), but also one of ordinary skill in the art would have recognized as obvious that the claimed nozzle arrangements would have achieved expected, predicable results (e.g. a spray of fluid in a particular direction onto laundry in the drum) and the modification would have been merely employing known elements according to their established functions.  Lastly, it would have been obvious for one of ordinary skill in the art to try having nozzles in the claimed arrangement since there would have been a clear and reasonable expectation of success.
While Applicant asserts that Wakita teaches that “there is no need to vary the jetting area for both of nozzles 26a and 26d” (Wakita, para. 98), Applicant is advised that the “jetting area” is not the location of the nozzles, but rather the diameter of the nozzle hole (para. 94).


Response to Amendments
The rejections of claims 1, 2, 4-8, 14, 15, 30-34, and 37 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 14, 15, 30-32, 34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140033449 by Im et al. in view of EP2634303A1 by Wakita et al.
As to claim 1, Im teaches a washing machine comprising a casing 110 (fig. 1) with an entry hole; a tub 132 defining a tub opening at a front of the tub; a drum 134; a gasket 120 comprising a body defining a passage between the entry hole and tub opening (fig. 1), the body having first and second areas corresponding to bilateral areas of the body (fig. 5, left and right bilateral areas), and a plurality of port receiving pipes 123, 124 that protrude from an outer circumferential surface of the body; a plurality of nozzles 160, 170 at an inner surface of the body and that communicate with the port receiving pipes (para. 67); a plurality of outlet ports 157 (fig. 6) inserted into the port receiving pipes (para. 81); and a pump 148 (fig. 4), wherein the plurality of port receiving pipes comprise a port receiving pipe 123 (i.e. “second port receiving pipe”) below a horizontal line passing through a center of the gasket body in the first area (i.e. the left area).
While Im teaches that a plurality of nozzles may be provided (para. 68), it does not teach particular locations of additional nozzles.  However, one of ordinary skill in the art would have recognized as obvious to have the first nozzles, first upper nozzle, first lower nozzle, and respective port receiving pipes in the claimed arrangement.
Wakita teaches a washing machine with nozzles 26 in a first (e.g. left) area, a first upper nozzle above a horizontal center line, and a first lower nozzle at a lowest position among the first (e.g. left side) nozzles (fig. 16).  Wakita teaches that the location of the nozzles allows for wash water to be jetted along upward, downward, leftward, and rightwards directions in order to expose laundry to wash water more frequently and uniformly regardless of the location of the laundry in the drum (para. 64).  
One of ordinary skill in the art would have been motivated to modify the washing machine taught by Im to have nozzles in locations taught by Wakita in order to realize the benefits taught by Wakita, namely to better and more efficiently expose laundry with wash water.  One of ordinary skill in the art would have also recognized as obvious that each nozzle would be associated with respective port receiving pipes in order to deliver water to the nozzles (see Im, para. 67).
While Wakita does not teach that a position of its lowermost nozzle (“first lower nozzle,” e.g. 26d, fig. 16) is arranged relative to the first upper nozzle, horizontal center line, and vertical center line as claimed, one of ordinary skill in the art would have recognized as obvious to have this claimed arrangement.  It is noted that if nozzle 26d of Wakita (as in the embodiment of fig. 16) is raised along the circumference towards nozzle 26c, or if nozzle 26d is absent, then the claimed relative arrangement would be satisfied.  Wakita teaches that its depicted embodiments are merely exemplary and not mutually exclusive (para. 97).  Among its depicted embodiments, it teaches upper nozzles having different horizontal distances from a vertical center line, as well as lowermost nozzles having different horizontal distances from a vertical center line.  Not only would the claimed arrangement be satisfied by a combination of various nozzle locations taught by Wakita, which it explicitly teaches can be done (para. 97), but also one of ordinary skill in the art would have recognized as obvious that the claimed nozzle arrangements would have achieved expected, predicable results (e.g. a spray of fluid in a particular direction onto laundry in the drum) and the modification would have been merely employing known elements according to their established functions.  Additionally, it would have been obvious for one of ordinary skill in the art to try having nozzles in the claimed arrangement since there would have been a clear and reasonable expectation of success.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, upon the obvious modification discussed above, the first and second pipes would extend from the gasket body in a first direction (e.g. leftward; see Im, fig. 5, para. 77) and would extend parallel to each other (para. 77, the port receiving pipes extend horizontally).
As to claim 4, for the reasons discussed above, one of ordinary skill in the art would have recognized as obvious to have corresponding third and fourth port receiving pipes at the second (right) area (see Wakita, fig. 16) that would extend parallel to each other.
As to claim 5, upon the obvious modification discussed above, the third and fourth port receiving pipes would extend in a second (rightward) direction opposite the first (leftward) direction.
As to claim 6, Wakita teaches left-right symmetry among its nozzles (and respective port receiving pipes, see fig. 16), which would result in the first and third pipes being along the same horizontal line and the second and fourth pipes being along the same horizontal line, which would have been obvious for the reasons discussed above.
As to claim 7, Im teaches that the gasket comprises a casing coupling part 128 (fig. 10, para. 108); and a tub coupling part 126, and wherein the gasket body extends from the casing coupling part to the tub coupling part.
As to claim 8, Im teaches that the gasket body comprises a rim part (see annotated fig. 10 in the prior Office action) extending from the casing coupling part 128 to the tub coupling part 126; an inner circumferential part (see annotated fig. 10 in the prior Office action) extending from the rim part to the casing coupling part 128; and an outer circumferential part (see annotated fig. 10 in the prior Office action) extending from the inner circumferential part toward the tub coupling part 126, and wherein the port receiving pipes protrude from an outer circumferential surface of the outer circumferential part of the gasket body (see fig. 10, port receiving pipe 124).  Upon the obvious modification discussed above, additional port receiving pipes would likewise protrude from an outer circumferential surface of the outer circumferential part of the gasket body as an obvious duplication of the structure.
As to claim 14, for the reasons discussed above, one of ordinary skill in the art would have recognized as obvious to have corresponding third and fourth port receiving pipes at the second (right) area (see Wakita, fig. 16) that would extend parallel to each other.  Im teaches that the washing machine further comprises a circulation pipe (internal flow path of pump 148, fig. 4; alternately pipe from the pump to distributor, para. 57), and a distribution pipe 151, 152 that comprises an inlet connected to the circulation pipe, and a first conduit part 151 and a second conduit part 152 to branch water and having respective outlet ports 157 inserted into the port receiving pipes (fig. 6).  Upon the obvious modification discussed above, the first (left) conduit part 151 would comprise the first and second outlet ports and the second (right) conduit part 152 would comprise the third and fourth outlet ports.
As to claim 15, for the reasons discussed above, one of ordinary skill in the art would have recognized as obvious to have corresponding third and fourth port receiving pipes at the second (right) area (see Wakita, fig. 16) that would extend parallel to each other.  Im teaches that the washing machine further comprises a first circulation pipe (outlet of pump 148 to distribution pipe 151, fig. 4) and a second circulation pipe (outlet of pump 148 to distribution pipe 152, fig. 4), a first distribution pipe 151 fixed to the first (left) area of the gasket body (fig. 4), and a second distribution pipe 152 fixed to the second (right) area of the gasket body (fig. 4), the distribution pipes having respective outlet ports 157 inserted into the port receiving pipes (fig. 6).  Upon the obvious modification discussed above, the first (left) distribution pipe 151 would comprise the first and second outlet ports and the second (right) distribution pipe 152 would comprise the third and fourth outlet ports.
As to claim 30, upon the obvious modification discussed above, the first and second pipes would horizontally extend (see Im, fig. 5, para. 77).
As to claim 31, upon the obvious modification discussed above, the third and fourth pipes would horizontally extend (see Im, fig. 5, para. 77).
As to claim 32, Wakita teaches a nozzle 26a (fig. 16) that would correspond to a first port receiving pipe and a nozzle 26c that would correspond to a second port receiving pipe, the distance between the first pipe and horizontal line being greater than a distance between the second pipe and the horizontal line.
As to claim 34, Wakita teaches that the nozzle 26a (that would correspond to the first port receiving pipe) and nozzle 26h (that would correspond to the third port receiving pipe) are aligned in a first straight line, and that the nozzle 26c (that would correspond to the second port receiving pipe) and nozzle 26f (that would correspond to the fourth port receiving pipe) are aligned in a second straight line (fig. 16).
As to claim 37, for the reasons discussed above in regard to claim 1, a distance between the first upper nozzle and the horizontal line may be greater than a distance between the first lower nozzle and the horizontal line.
As to claim 37, for the reasons discussed above in regard to claim 1, the first upper nozzle may be at an uppermost position, and the first upper nozzle angle may be greater than a first lower nozzle angle (note that Wakita teaches embodiments in which the angle of nozzles is fixed relative to their positions, and the obvious placement of nozzles as claimed would result in the claimed relative nozzle angles).

Allowable Subject Matter
Claims 9-13, 35, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Im does not teach particulars of the lengths of its port receiving pipes, and nothing in the prior art of record presents teachings that would have motivated one of ordinary skill in the art to have made the pipes with different lengths.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711